DETAILED ACTION
	Claims 1-10 are currently pending.  Claims 1-8 are currently under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I without traverse in the reply filed on 07/06/2022 is acknowledged.
Claims 9-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 07/06/2022.
Applicant’s election without traverse of sodium carboxymethyl cellulose as carrier and plasma surface treated as the product in the reply filed on 07/06/2022 is acknowledged.
	No claims are withdrawn as a result of the species election.
Priority
	The instant application claims priority to foreign application KR10-2021-0010204.
Information Disclosure Statement
Applicant’s Informational Disclosure Statement, filed on 02/11/2022 has been considered.  Please refer to Applicant's copy of the 1449 submitted herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 6 is directed to “performing precipitation of the biodegradable polymer microparticles for a filler after 60 minutes”.  It is unclear if the desire is to precipitate the particles after the 60 minutes time period, or if the desire is to no have no particle precipitate in the at least 60-minute time period.  The instant specification discuses precipitation after 15 minutes undesirable and after 60 minutes Example 1 having no precipitation as desirable ([00204]).  There for the metes and bounds of the instant claims are unclear as to if the precipitation is to be performed after 60 minutes or if precipitation is just not allowed for at least 60 minutes.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,716,251 in view of US 9,982,090, Wan (Wan, Yuqing, et al., Biomaterials 25 (2004) 4777-4783) and Abdul-Fattah (Abdul-Fattah, Ahmad M., Journal of Pharmaceutical Sciences, Vol. 96, No. 8, August 2007, pgs. 1983-2008).
	Regarding claim 1, the limitation of a freeze-dried body for a filler comprising a biodegradable polymer microparticle and biocompatible carrier, wherein the biodegradable polymer microparticle has an average particle diameter (D50) of 20 to 50 um is met by the ‘251 patent teaching injection implant for filling up wrinkles, thin lines, skin cracks and scars.  The invention concerns a biologically absorbable polymer microspheres suspended in a gel, said suspension can be freeze dried (abstract).  The microspheres are greater than 5um and less than 40 um (column 2, lines 15-20).  The polymers is taught to be resorbable and include PLA (column 2, lines 20-35).  The gel carrier is taught to include carboxymethyl cellulose at 0.1 to 7.5% (column 3, lines 5-15).
	The limitation of wherein the content of the biocompatible carrier is a 1 to 5 parts by weight based on 100 part by weight of the freeze-dried body is met by the ‘251 patent teaching the gel carrier is taught to include carboxymethyl cellulose at 0.1 to 7.5% (column 3, lines 5-15).  The freeze-dried body is 380.25 g includes 97.5 g sodium CMC (Example 4), leading to 0.25 parts.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of sodium CMC in the freeze-dried body as the ‘251 patent teaches a range of the polymer in the compositions.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding the limitation of wherein the biocompatible carrier is sodium carboxymethyl cellulose is met by the ‘251 patent teaching sodium carboxy methyl cellulose (Example 4).
	Regarding claim 2, the limitation of wherein the particle diameter (D10) of the surface-treated biodegradable polymer microparticle is 10 to 20 um and the particle diameter (D90) of the surface-treated biodegradable polymer microparticle is 60 to 70 um is met by the ‘251 patent teaching the microspheres are greater than 5um and less than 40 um (column 2, lines 15-20).In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
	Regarding claim 3, the limitation of wherein the number average molecular weight of the biodegradable polymer microparticle is 50,000 to 500,000 Daltons is met by the ‘251 patent teaching the polymer to be between 70,000 and 175,000 Daltons (column 2, lines 35-45).
	Regarding claim 4, the limitation of wherein the biodegradable polymer microparticle is manufactured through the operation of providing a first composition containing organic solvent miscible with water and a biodegradable microparticle, providing a second composition containing surfactant and water, preparing mixture by mixing the first composition and the second composition , stirring the mixture to prepare a third composition containing polymer microparticles, separating the polymer microparticles from the third composition, sorting the polymer microparticles of which the average particle diameter is 20 to 50 um form the separated polymer microparticles is a product by process limitation.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  The ‘251 patent teaches the dissolution of PLA in an organic solvent, the solution of water and polyoxyethylene sorbitan monooleate, stirring the solutions until microspheres formed and are recovered and dried (Example 1).  The particles are taught to be of the size range of greater than 5um and less than 40 um (column 2, lines 15-20).
	Regarding claim 5, the limitation of a filler injection comprising a freeze-dried body according to claim 1 and one or more selected from injection water, sterilized water, and distilled water is met by the ‘251 patent teaching the freeze-dried body as discussed above in regards to claim 1.  The ‘251 patent additionally teaches the product provided in a vial containing freeze dried product accompanied by an ampule of sterile water (water for injection) (column 3, lines 25-35).

	The ‘251 patent does not specifically teach a hydrophilic surface treated biodegradable polymer microparticle, wherein the particle is polydioxanone which has a carboxyl group on the surface thereof (claim 1).
	The ‘251 patent does not specifically teach wherein a powder-water contact angle value to the hydrophilic surface biodegradable polymer microparticles is 35.1 to 35.7 degrees (claim 1).
	The ‘251 patent does not specifically teach the moisture content in the freeze-dried body is 0.5 to 1% by weight (claim 1).
	The ‘251 patent does not specifically teach wherein the plasma surface-treated product is a product obtained through the operation of applying voltage to the biodegradable polymer microparticle for a filler to induce discharge and performing a discharge treatment of the biodegradable polymer microparticle, wherein the discharge treatment of the biodegradable polymer microparticle is performed through the operation of injection 400 to 600 mL/min of air in a plasma reaction device; applying 300 Hx to 500 Hx of alternating current to an electrode to which a power supply unit is connected to obtain plasma-treated air; and making the plasma-treated air come into contact with the biodegradable polymer microparticle (claim 1).
	The ‘090 patent teaches manufacturing polydioxanone particles for a filler which includes mixing a solution of PDO in perfluoroalchol with a polymer emulsion containing polyethylene oxide-polypropylene oxide-polyethylene oxide terpolymer at a predetermined ration to generate particles.  The particles are used for regenerating skin tissues in injection (abstract).  The particles are manufactured to the desired size by controlling the amount of terpolymer (column 2, line 60 to column 3 line 5).  When injected into the living body, they can improve skin’s vitality and elasticity by activating the skins dermal layer and thereby regenerating cells around the particles (column 3, lines 10-20).  The molecular weight is taught to be 200,000 to 250,000 Daltons (column 3, lines 45-55).  The injection filler may additionally include additives such as carboxymethyl cellulose (column 5, lines 45-50).
	Wan teaches PLGA films treated by oxygen plasma.  The PLGA films were characterized by contact angle measurement.  The results showed that the hydrophilicity increased greatly after oxygen plasma treatment.  High quantities of C-O groups were incorporated onto the surface by controlling appropriate plasma treatment conditions.  The results showed improved cell adhesion was attributed to the combination of surface chemistry and surface morphology of PLGA during plasma etching (abstract).  The contact angle decrease from 78 degrees to 45 degrees after 2 minutes treating time and longer than 10 minutes water contact angles were less than 10 degrees, wherein the hydrophilicity increased greatly by oxygen plasma treatment.  It would have been obvious to one of ordinary skill in the art the contact angle is an optimizable parameter based on treatment time.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Abdul-Fattah teaches solutions that are freeze dried in 5 mL serum vials.  The freeze-drying leads to very low moisture content in the final product (less than 0.5% by mass).  This temperature used in our studies to control the final moisture content in the desired range of about 1-2 % by mass (page 1987, first column, second paragraph).  Moisture content in all formulations were adjusted to be in the 1-2% by mass.  Variability of moisture content within this range was associated with minimal variations in stability (page 1988, first column, first paragraph).
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to use PDO polymer as taught by the ‘090 patent for the polymer particles taught by the ‘251 patent because the ‘090 patent teaches polymer particles to be used in a skin filler and the ‘251 patent is directed to a skin filler product.  One of ordinary skill in the art before the filing date of the claimed invention would be motivated to use PDO polymer as the ‘090 publication teaches the polymer particles injected into a living body can improve skin’s vitality and elasticity by activating the skins dermal layer and regenerating cells around the particles and the ‘251 patent teaches the injection to be used to fine lines and wrinkles, thus teaching the desire to improve skin’s appearance.  One of ordinary skill in the art before the filing date of the claimed invention would have a reasonable expectation of success in using the PDO polymer particles for the polymer particles taught by the ‘251 patent because the ‘251 patent and the ‘090 patent are both directed to the use of polymer particles in a carboxymethyl cellulose medium used for injection to treat skin imperfections, thus one of skill in the art would have a reasonable expectation of success in using one polymer particle taught by the ‘090 patent for polymer particles taught by the ‘251 patent known to be used in the same CMC medium and used as an injection to treat skin.
	It would have been prima facie obvious to one of ordinary skill in the art to obtain a moisture content as taught by Abdul-Fattah for the freeze-dried composition as taught by the ‘251 patent because Abdul-Fattah teaches freeze drying to obtains a moisture content of 1-2% through a freeze drying process and the ‘251 patent teaches a freeze dried composition.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘251 patent teaches the composition to be freeze dried and Abdul-Fattah teaches the moisture content is an optimizable parameter.  One of ordinary skill in the art before the filing date of the claimed invention would have motivation to obtain the moisture content as taught by Abdul-Fattah for the composition of the ‘251 patent because Abdul-Fattah teaches stability at such a moisture content.
	It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to plasma treat the particles taught by the ‘251 patent as Wan teaches it is known to plasma treat polymers with the desired outcome of increased hydrophilicy and cell adhesion.  One of ordinary skill in the art would be motivated to use plasma treatment of the particles taught by the combination of the ‘251 patent and the ‘090 patent as the ‘090 patent teaches the desire for cell regeneration and Wan teaches cell adhesion.  One of ordinary skill in the art before the filing date of claim invention would have a reasonable expectation of success as Wan teaches methods of plasma treating polymers and the ‘251 patent and the ‘090 patent are directed to polymer particles.
	Regarding the plasma surface treatment steps, the steps taught are product by process limitations.  MPEP 2113 - “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  Wan teaches the process of plasma treatment to obtain carboxyl groups with hydrophilicity and contact angle.  Thus, the combination of the ‘251 patent, ‘090 patent and Wan teaches the desired structure, absent factual evidence to the contrary.
	Regarding claims 6-7, the limitation of wherein the filler injection is obtained through dispersing 1g of freeze dried body into 10 ml of one or more selected from injection water, sterilized water and distilled water and wherein the content of the freeze dried body is 1 to 10 parts by weight based the total weight of the filler injection is met by the ‘251 patent teaching the composition to include 0.1 to 7.5% by mass, wherein the composition may be provided as a freeze dried product accompanied by an ampule of sterile water for injection.  This leads to a ratio of .75 to 10 parts of composition to water and wherein Abdulla-Fattah teaches 5ml storage vials, thus teaching optimization of volume provided based on vial size selected.  It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to optimize the amount of freeze dried body and water provided as the ‘251 patent teaches known amounts of the polymer in a water composition wherein the composition and the water may be provided separate from each other and additionally teaches a range of polymer present, thus teaching the amount of solids in the final compositions are an optimizable parameter, wherein the amount of polymer and microparticles are taught as desired for a bioresorption time and maintaining suspension (column 3, lines 3-30), thus teaching reasoning to optimize the amount of particles, polymer and water in the instant invention.  As MPEP 2144.05 recites “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine optimization”.
	Regarding the limitation of performing precipitation of the biodegradable polymer microparticle for a filler after 60 minutes is met by the ‘251 publication teaching the freeze-dried medium to be dissolved in water for injection (example 4) wherein mixing is taught (column 4, lines 5-10).  The ‘251 publication teaches good dispersibility and the claimed products and thus would necessarily not precipitate for at least 60 minutes, absent factual evidence to the contrary.  Additionally, the instant specification teaches the precipitation to occur without any further method steps [00204].

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 6,716,251, US 9,982,090, Wan and Abdul-Fattah as applied to claims 1-7 above, and further in view of US 2018/0311333.
As mentioned in the above 103(a) rejection, all the limitations of claims 1-7 are taught by the combination of the ‘251 patent, the ‘090 patent, Wan and Abdul-Fattah.  
The combination of references does not teach wherein viscosity of the filler injection is 50 to 2000 cP (claim 8).
The ‘333 publication is directed to an injectable composition having a cosmetic effect (title).  The composition is used to treat fine lines and wrinkles [0018].  The invention may be a low viscosity, sterile formulation suitable for injection with a syringe.  The viscosity of the injectable formation is from 0.2 to 500 cP and may include viscosity controlling agents and water [0055].  The liquid composition may be lyophilized to produce a stable solid compositions which may be reconstituted sterile saline [0057].  
It would have been prima facie obvious to one or ordinary skill in the art before the filing date of the claimed invention to use known viscosities for injectable compositions as taught by the ‘333 publication for the injectable composition taught by the ‘251 patent.  One of ordinary skill in the art would have a reasonable expectation of success as the ‘333 publication teaches the use of water and viscosity modifiers thus teaching known methods to modify the viscosity of the composition.  One of ordinary skill in the art would be motivated to use known viscosities for injection for a composition to be used by injection.  Generally, it is prima facie obvious to select a known material for incorporation into a composition, based on its recognized suitability for its intended use (see MPEP § 2144.07).
Conclusion
No claims are allowed.

Examiner Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYNDSEY MARIE BECKHARDT whose telephone number is (571)270-7676. The examiner can normally be reached Monday-Thursday 9am to 2pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian-Yong Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/LYNDSEY M BECKHARDT/           Examiner, Art Unit 1613